This is an action in quo warranto to oust from office the appellants as commissioners of Mansfield Special Road District in Wright County. Upon a hearing in the circuit court a writ of ouster was granted, from which judgment this appeal has been perfected.
In June, 1909, the Mansfield Special Road District was organized in Wright County under the provisions of *Page 667 
Article 10, Chapter 151, Revised Statutes 1899, as amended by Laws 1903, p. 260. These statutes, with certain amendments not material here, are now Sections 10800, 10801 and 10829, Revised Statutes 1919. Appellants and their predecessors are the commissioners of the special road district, and as such in the exercise of all the powers conferred upon them by the laws referred to. In November, 1920, Wright County changed its form of government and adopted township organization, as provided by Chapter 121, Revised Statutes 1919, and the same became operative in March, 1921. Aside from the prosecuting attorney the respondents constitute the board of directors of Pleasant Valley Township under township organization. The Mansfield Special Road District is within said township. The matter at issue is to determine the effect of the adoption of township organization upon the legal existence of the special road district and the consequent right of the appellants to continue to exercise the duties of commissioners of the same. More concretely, does the adoption of township organization clothe the respondents, who are the officers of Pleasant Valley township, with the power theretofore possessed by the commissioners of said special road district to receive and expend the money collected as road taxes in said district; or is that power retained by the commissioners? If the latter, then this writ should be denied.
However, other facts, preliminary in character perhaps, but nevertheless vital in the determination of the matter at issue, demand consideration before a discussion of the question can be had as to the effect of the adoption of township organization upon the legal existence of the special road district and the continued exercise of the powers of its commissioners.
In August, 1917, in conformity with a statute (Laws 1917, sec. 88, p. 472) authorizing the procedure, the Mansfield Special Road District issued and sold to the public its bonds in the sum of twenty thousand dollars, which were to mature serially at the rate of one thousand dollars per year for twenty years, the last bond maturing *Page 668 
twenty years after their issuance. Said bonds which have not matured are outstanding and unpaid obligations of the district. Annually since the issuance of said bonds the commissioners of the road district have, under the authority of Section 91 of said act, levied and collected a direct tax on the property of the district for the payment of the interest or the principal of the bond becoming due. The validity of this procedure has been determined by this court in Harris v. Compton Bond Co.,244 Mo. 664, and need not be further considered except as the power thus exercised may require a review in connection with the other powers conferred upon the commissioners. In addition to the foregoing outstanding obligations of the special road district, it is alleged by the appellants in their return and it is not denied in the argument filed by the respondents, styled a demurrer, that the district has entered into other contracts, some of which have been partly performed for the constructing, building and repairing of certain roads in the district and in furtherance thereof the district has obligated itself to pay for labor, material, tools and machinery used or to be used in the construction of such roads. These contracts, whether made in the issuance and sale of bonds or in the creation of other obligations, are but manifestations of one of the phases of the power with which the commissioners are clothed to enable them to effect the purpose for which the road district was incorporated. This power in whatever manner it is exercised has its legal origin in the statute authorizing the incorporation of the road district and is rendered operative by the incorporation of same and the selection of the commissioners to carry its purpose into effect. This purpose is the constructing and maintaining of the roads of the district. Arising from the same source and rendered operative through the same instrumentality this power is not divisible, whether it is exercised in the actual making and maintaining of the roads of the district or in the issuance and sale of bonds for that purpose. Recognizing the sole source of the power granted and the *Page 669 
singleness of the purpose of the incorporated road district, respondents concede the indivisibility of the authority of the commissioners in praying judgment of ouster against the appellants and each of them, to deprive them of the rights, powers and franchises which the respondents allege are being usurped and unlawfully used. The character of the power granted and the nature of the relief sought are not such as to authorize a judgment of ouster as to a particular franchise of the corporation of a certain grant of power to the commissioners. That this course may be pursued in cases permitting a segregation of franchises or of powers it may be admitted. [State ex inf. Atty. Gen. v. O.T. Bridge Co., 85 Maine, l.c. 33 and cases.] However, neither the facts nor the pleadings authorize the application of the exception here. Whether certain powers granted to the commissioners have been abrogated by the adoption of township organization and by the magic of construction conferred upon the officers of the township cannot be determined in this proceeding for the reasons stated.
That a judgment such as would have been authorized under the petition would have resulted in an impairing of the obligations of the contracts made by the district, there can be no question. It is evident that the court below sought by its rulings to avoid this result by an attempt to pick and choose the powers of the district to be preserved and those to be abrogated. We have shown by the nature of the power granted and the prayer for the relief sought that this manner of proceeding was unauthorized.
Viewed from another coign of vantage the judgment is equally obnoxious to criticism, in that it is not responsive to the pleadings. The latter, recognizing the indivisible nature of the power sought to be abrogated, prayed for an unconditional ouster. While the trial court found for the relators and adjudged unconditionally that appellants be ousted and that they have no right or power to demand, exercise or spend any funds arising from tax levies, etc., a saving clause was attempted to be appended as follows: *Page 670 
"The above order and judgment shall not be construed as dissolving said special road district or as depriving it of the power and duty to pay its valid bonded indebtedness or other lawful obligations, and levy and collect lawful taxes for such purpose, or to use and expend moneys now on hand or hereafter received other than the funds derived from tax levies made or to be made by the township board of directors of Pleasant Valley Township."
A quo warranto proceeding finds its limit in the forfeiture of the franchises of a corporation or in the ouster of officers from the exercise of official power. The particular relief sought in a given case is, of course, to be determined from the pleadings. There is nothing in the petition at bar which authorizes the attempt made by the trial court after ousting the commissioners of the Mansfield Special Road District to restore such power to them as will enable them to collect taxes and pay interest on outstanding bonds and perchance thereby escape the impairing of the obligations of contracts of the district. If the act providing for the creation of the special road district was repealed by implication by the adoption by Wright County of township organization, then, in the absence of any qualifying legislation authorizing a retention of any of the powers of the district, it ceased to exist and a judgment in quo warranto
could no more than give judicial recognition of its demise. A modified judgment of ouster therefore attempting to perpetuate its powers in any respect is a mere nullity.
A comparison of the statute under which the special road district was created with the township organization act does not lend unqualified support to the conclusion that the adoption of the one will render the other inoperative. The determination of that question in the instant case is not necessary on account of the facts and the nature of the pleadings, which for the reasons stated, preclude the invoking of quo warranto. If the pleadings be so amended as to admit of an attempted ouster of the commissioners in regard to certain powers and the retention *Page 671 
by them of others it becomes a serious question whether this procedure will stand the test of judicial interpretation in the manner here submitted. That the office and purpose of the writ has been misconceived in this proceeding is attested, not only by the petition, but by the judgment. If it be true, as it may well be determined in a proceeding other than by the writ here invoked, that certain duties heretofore authorized to be performed by the commissioners have, within the contemplation of the township organization law, been conferred upon the township trustees, a proceeding to restrain the commissioners from the exercise of such duties may provide a remedy without destroying the autonomy of the special road district to such an extent as to prevent the levying and collection of taxes to pay outstanding obligations.
In consideration of all of which the judgment of the trial court is reversed. All concur.